Rugg, C. J.
There was a final decree entered in the Superior Court. An appeal could be taken under the law only within twenty days from the date of entry of the decree. St. 1911, c. 284, § 1. The appeal actually was taken twenty-three days thereafter. The indorsement is, “Filed by consent and allowed.” Appeal from a final decree is matter of right and does not depend upon the allowance or discretion of the judge. It was said by Chief Justice Gray, "The time for claiming an appeal cannot be extended by consent of parties or by the justice whose decree is appealed from. ... If an appeal is not taken within the time prescribed, the full court cannot acquire jurisdiction thereof, otherwise than upon a petition for leave to appeal according to the statute.” Attorney General v. Barbour, 121 Mass. 568, 573. That petition must be made directly to the full court within one year after the entry of the decree from which an appeal is desired. R. L. c. 159, § 28. The correctness of this statement of the law is not open to doubt. There is nothing in Boston & Albany Railroad, v. Commonwealth, 157 Mass. 68, which justifies this court in assuming a jurisdiction which it does not possess under the law. A court which is without jurisdiction over a case cannot decide it authoritatively and as a court. See Weil v. Boston Elevated Railway, 216 Mass. 545, 546, 547. Since the procedure under the workmen’s compensation act is according to equity, Gould’s Case, 215 Mass. 480, the appeal was not seasonably claimed.
Exceptions were taken to the refusal to grant a motion to dismiss the appeal because not seasonably entered in the full court after being claimed. Griffin v. Griffin, 222 Mass. 218. These exceptions must be dismissed because no appeal had been taken. Hence there was nothing before the court.

Appeal dismissed.


Exceptions dismissed.